--------------------------------------------------------------------------------


PROMISSORY NOTE
Dated and Effective as of
$120,000,000                                                                                                                                                                                                                                                                                                                                             
  April 3, 2006


Loan No. 70-6-106-306




FOR VALUE RECEIVED, the undersigned (collectively, “Borrower”) promise to pay to
the order of THE PRUDENTIAL INSURANCE COMPANY OF AMERICA, a New Jersey
corporation (“Lender,” which shall also mean successors and assigns who become
holders of this Note), at 2200 Ross Avenue, Suite 4900-E, Dallas, Texas 75201,
the principal sum of One Hundred Twenty Million Dollars ($120,000,000) (“Loan”)
together with interest on the unpaid balance thereof from and including the
Funding Date until and including the date paid in full. Capitalized terms used
herein without definition shall have the meanings ascribed to them in the
Instrument (defined below). 


1.  DEFINITIONS.
 
(a)  “Allocated Loan Amount” shall have the meaning set forth in Exhibit A
attached hereto and by this reference made part hereof.
 
(b)  “Balance” shall mean the unpaid principal amount of the Loan which is
outstanding and unpaid from time to time.
 
(c)  “Business Day” with respect to any date, shall mean any day other than a
Saturday, Sunday, a legal holiday or other day on which commercial banks in the
State in which the Mortgaged Property is located, or the State where payments
made by Borrower are received, are authorized or required to close. All
references in this Note to a “day” or “date” shall be to a calendar day unless
specifically referred as a Business Day.
 
(d)  “Cash Trap Period” shall have the meaning set forth in Section 26 below.
 
(e)  “Daily Charge” shall have the meaning set forth in Section 3(a) below.
 
(f)  “Debt Service Coverage Ratio” shall mean the ratio as reasonably determined
by Lender obtained by dividing NOI by the TADS.
 
(g)  “Default Rate” shall mean a rate of interest per annum equal to the lesser
of (i) the maximum rate allowed to be charged by Lender under applicable law, or
(ii) the greater of (1) the sum of the Interest Rate plus five percent (5%), or
(2) the sum of the Prime Rate plus five percent (5%).
 
(h)  “Discount Rate” is the rate which, when compounded monthly, is equivalent
to the Treasury Rate, when compounded semi-annually.
 
(i)  “Documents” shall mean, collectively, the Documents as defined in the
Instrument.
 


--------------------------------------------------------------------------------






 
(j)  “Due Date” shall mean each date that a payment of interest and/or principal
is due and payable under this Note.
 
(k)  “Event of Default” shall have the meaning set forth in the Instrument.
 
(l)  “Excess Amount” shall have the meaning set forth in Section 6 below.
 
(m)  “Exculpated Parties” shall have the meaning set forth in Section 9 below.
 
(n)  “Funding Date” shall mean the date of the first disbursement of the Loan.
 
(o)  “Guarantor” shall mean collectively CNL Hospitality Partners, LP, a
Delaware limited partnership and Hilton Hotels Corporation, a Delaware
corporation.
 
(p)  “Hotel Franchise Agreements” shall have the meaning set forth in Section 9
below.
 
(q)  “Individual Loan” shall have the meaning set forth in Exhibit A attached
hereto.
 
(r)  “Individual Property” shall have the meaning set forth in Exhibit A
attached hereto.
 
(s)  “Initial Interest Payment” shall have the meaning set forth in Section 2(d)
below.
 
(t)  “Instrument” shall mean collectively the Deeds of Trust and Mortgages of
even date herewith between Borrower and Lender that are listed on Exhibit A
attached hereto and by this reference made a part hereof.
 
(u)  “Interest Only Period” shall mean the period commencing on the Funding Date
to April 5, 2006.
 
(v)  “Interest Rate” shall mean a fixed rate of interest per annum of five and
four hundred seventy one-thousandths percent (5.470%)
 
(w)  “Late Charge” shall have the meaning set forth in Section 3(a) below.
 
(x)  “Loan” shall mean the loan evidenced by this Note.
 
(y)  “Loan Principal” shall have the meaning set forth in Section 27.
 
(z)  “Loan to Value Ratio” shall mean the ratio, as reasonably determined by
Lender, of (i) the aggregate principal balance of all encumbrances against the
Mortgaged Property to (ii) the fair market value of the Mortgaged Property as
reasonably determined by Lender.
 


--------------------------------------------------------------------------------






 
(aa)  “Low DSCR Period” shall have the meaning set forth in Section 26 below.
 
(bb)  “Management Agreements” shall mean collectively, the Management Agreement
dated September 27, 2001, Owner Agreement dated September 27, 2001 and
Recognition Agreement dated April 3, 2006 respecting the PH Property; the
Management Agreement dated September 27, 2001 and Owner Agreement dated
September 27, 2001 respecting the AH Property; the Management Agreement dated
September 17, 2001, Owner Agreement dated September 17, 2001 and Recognition
Agreement dated April 3, 2006 respecting the CM Property; and the Management
Agreement dated September 6, 2001, Owner Agreement dated September 6, 2001 and
Recognition Agreement dated April 3, 2006 respecting the HMA Property.
 
(cc)  “Management SNDAs” shall mean collectively, the Manager’s Consent,
Subordination of Management Agreement, and Non-Disturbance Agreement dated of
even date herewith respecting the PH Property; the Manager’s Consent,
Subordination of Management Agreement, and Non-Disturbance Agreement dated of
even date herewith respecting the AH Property; the Manager’s Consent,
Subordination of Management Agreement, and Non-Disturbance Agreement dated of
even date herewith respecting the CM Property; and the Manager’s Consent,
Subordination of Management Agreement, and Non-Disturbance Agreement dated of
even date herewith respecting the HMA Property.
 
(dd)  “Maturity” shall mean the Maturity Date or such earlier date that the
Obligations are due and payable by acceleration by Lender as provided in the
Documents.
 
(ee)  “Maturity Date” shall mean April 5, 2011.
 
(ff)  “Maximum Rate” shall have the meaning set forth in Section 6 below.
 
(gg)  “Monthly Payment Amount” shall mean from and including the First Payment
Date through the Maturity Date, the monthly amount due under this Note for
principal payments and interest on the Balance hereof, at the Applicable Rate,
accrued and unpaid under this Note.
 
(hh)  “Mortgaged Property” as used in this Note shall mean, collectively, the
Property as defined in the Instrument, together with any real or personal
property securing, in whole or in part, this Note and/or the Obligations,
including, without limitation, all Lessee Collateral (as defined in the Lessee
Security Agreements executed by the Affiliate Operating Lessee).
 
(ii)  “NOI” shall mean the gross annual income realized from operations of the
Mortgaged Property for the applicable twelve (12) month period after subtracting
all necessary and ordinary operating expenses (both fixed and variable) for that
twelve (12) month period, including, without limitation, utilities,
administrative, cleaning, landscaping, security, repairs, and maintenance,
ground rent payments, management fees, franchise fees, such amounts as are
required under the Management Agreements and Hotel Franchise Agreements for FF&E
reserves, but not less than 4.0% of annual gross revenue, real estate and other
taxes (on a fully-assessed basis), assessments and insurance, but excluding
deduction for FF&E replacements, capital expenditures, federal, state and other
income taxes, debt service expense, depreciation or amortization of capital
expenditures, and other similar
 


--------------------------------------------------------------------------------






 
non-cash items. Gross income shall be based on the cash actually received for
the preceding twelve (12) months, and ordinary operating expenses shall not be
prepaid. Documentation of NOI and expenses shall be certified by appropriate
officers of Borrower with detail satisfactory to Lender and shall be subject to
the approval of Lender.
 
(jj)  “Obligations” shall have the meaning set forth in the Instrument.
 
(kk)  “Operating Leases” shall mean collectively, the Amended and Restated Lease
Agreement respecting the PH Property dated April 3, 2006, entered into by PH
Hotel Partners, LP, as Landlord, and Operating Lessee, as Tenant; the Amended
and Restated Lease Agreement respecting the AH Property dated April 3, 2006,
entered into by AH Hotel Partners, LP, as Landlord, and Operating Lessee, as
Tenant; the Amended and Restated Lease Agreement respecting the HMA Property
dated April 3, 2006, entered into by HMA Hotel Partners, LP, as Landlord, and
Operating Lessee, as Tenant; and the Amended and Restated Lease Agreement
respecting the CM Property dated April 3, 2006, entered into by CM Hotel
Partners, LP, as Landlord, and Operating Lessee, as Tenant.
 
(ll)  “Operating Lessee” shall mean AH Tenant Corporation, a Delaware
corporation.
 
(mm)  “Person” shall have the meaning set forth in the Instrument.
 
(nn)  “Prepayment Amount” shall mean the amount of the Balance prepaid on a
Prepayment Date.
 
(oo)  “Prepayment Date” shall mean any date, prior to the Maturity Date, upon
which all or any portion of the Balance is prepaid.
 
(pp)  “Prepayment Premium” shall mean the Prepayment Premium calculated in
accordance with Section 5.
 
(qq)  “Present Value of the Loan” shall be determined by Lender by discounting
all scheduled payments of principal and interest remaining to maturity of the
Loan, attributed to the amount being prepaid, at the Discount Rate. If
prepayment occurs on a date other than a monthly Due Date, the actual number of
days remaining from the Prepayment Date to the next monthly Due Date will be
used to discount within this period.
 
(rr)  “Prime Rate” shall mean the prime rate published in the Wall Street
Journal on the first Business Day after a default occurs under the Document and
on the first Business Day of every calendar month thereafter.
 
(ss)  “Principal Payment Amount” shall have the meaning set forth in Section 15
below.
 
(tt)  “Release” shall have the meaning set forth in Section 15 below.
 


--------------------------------------------------------------------------------






                                (uu)  “Release Price” shall have the meaning set
forth in Section 15 below.
 
(vv)  “Released Property” shall have the meaning set forth in Section 15 below.
 
(ww)  “Replaced Property” shall have the meaning set forth in Section 16 below.
 
(xx)  “Security Deposit” shall have the meaning set forth in Section 9 below.
 
(yy)  “Stabilized DSCR Period” shall have the meaning set forth in Section 26
below.
 
(zz)  “Substitute Property” shall have the meaning set forth in Section 16
below.
 
(aaa)  “Substitution” shall have the meaning set forth in Section 16 below.
 
(bbb)  “TADS” shall mean the aggregate debt service payments for any given
calendar year on the Loan and on all other indebtedness secured, or to be
secured, by any part of the Mortgaged Property.
 
(ccc)  “Termination Fee” shall have the meaning set forth in Section 9 below.
 
(ddd)  “Treasury Rate” shall mean the semi-annual yield on the Treasury Constant
Maturity Series with maturity equal to the remaining weighted average life of
the Loan, for the week prior to the Prepayment Date, as reported in Federal
Reserve Statistical Release H.15 - Selected Interest Rates, conclusively
determined by Lender on the Prepayment Date. The rate will be determined by
linear interpolation between the yields reported in Release H.15, if necessary.
(In the event Release H.15 is no longer published, Lender shall select a
comparable publication to determine the Treasury Rate.)
 

2.  
COMPUTATION OF INTEREST; PAYMENT OF PRINCIPAL AND INTEREST.

 
(a)  Computation of Interest. Except as otherwise provided herein, the
outstanding Balance shall bear interest at the Interest Rate from the Funding
Date through and including the date the Loan is paid in full. Interest on the
Balance shall be computed hereunder on the basis of a three hundred sixty (360)
day year based upon twelve (12) 30-day months for each full calendar month,
except that interest due and payable for a period of less than a full calendar
month shall be calculated by multiplying the actual number of days elapsed in
such period by a daily rate based on said 360-day year.
 
(b)  Payments. Principal and interest payments on the Balance shall be paid by
Borrower in arrears in sixty (60) monthly installments of $734,756.64 commencing
on May 5, 2006, and continuing on the fifth (5th) day of each succeeding month
until the entire Balance, if not sooner paid, is due and payable in full on
April 5, 2011. Following the Interest Only Period, the monthly payments of
principal due hereon shall be calculated by Lender on the basis of a three
hundred (300) month amortization schedule commencing April 5, 2006, and the
Interest Rate.
 
(c)  Balloon Payment. The amortization period used to calculate the monthly
payment does not fully amortize the Balance of the Loan evidenced by this Note
during the term of the
 


--------------------------------------------------------------------------------




(d)  Loan, and, therefore, in addition to the monthly payment of principal and
interest, a balloon payment of the Balance will be due and payable at Maturity.
 
(e)  Initial Interest. Interest calculated at the Interest Rate on the Balance
from and including the Funding Date to and including April 4, 2006, shall be due
and payable in advance on the Funding Date (“Initial Interest Payment”).
 
(f)  Maturity. The entire Obligations shall be due and payable on the Maturity
Date.
 
3.  LATE PAYMENT AND DEFAULT INTEREST.
 
(a)  Late Charge. If any payment due under the Documents is not fully paid by
its Due Date, a charge of $600.00 per day (the “Daily Charge”) shall be assessed
for each day that elapses until payment in full is made (including the date
payment is made); provided, however, that if any such payments, together with
all accrued Daily Charges, are not fully paid by the fourteenth (14th) day
following their Due Date, a late charge equal to the lesser of (i) four percent
(4%) of such payments or (ii) the maximum amount allowed by law (the “Late
Charge”) shall be assessed and be immediately due and payable. The Late Charge
shall be payable in lieu of Daily Charges that shall have accrued. The Late
Charge may be assessed only once on each overdue payment. These charges shall be
paid to defray the expenses incurred by Lender in handling and processing such
delinquent payment(s) and to compensate Lender for the loss of the use of such
funds. The Daily Charge and Late Charge shall be secured by the Documents. The
imposition of the Daily Charge, Late Charge, and/or requirement that interest be
paid at the Default Rate shall not be construed in any way to (i) excuse
Borrower from its obligation to make each payment under this Note promptly when
due or (ii) preclude Lender from exercising any rights or remedies available
under the Documents upon an Event of Default.
 
(b)  Acceleration. Upon an Event of Default, including, without limitation, a
breach of Section 5.01 of the Instrument, Lender may declare the Balance, unpaid
accrued interest, the Prepayment Premium and all other Obligations immediately
due and payable in full, without further presentment, demand, protest or notice
of any kind.
 
(c)  Default Rate. Upon an Event of Default or at Maturity, whether by
acceleration (due to a voluntary or involuntary default) or otherwise, the
entire Obligations (excluding accrued but unpaid interest if prohibited by law)
shall bear interest at the Default Rate.
 
4.  APPLICATION OF PAYMENTS. Before an Event of Default, all payments received
under this Note shall be applied in the following order: (a) to unpaid Daily
Charges, Late Charges and costs of collection; (b) to any Prepayment Premium
due; (c) to interest on the Balance; and (d) then to the Balance. After an Event
of Default, all payments shall be applied in any order determined by Lender in
its sole discretion.
 
5.  PREPAYMENT. Subject to payment of the premium referred to below and all
accrued interest and other sums due under the Loan, if any, Borrower shall have
the right to prepay all or part of the outstanding Balance on any date, upon
giving not less than thirty (30) days prior written notice to Lender of its
intention to prepay. Borrower shall have the right to revoke a notice of
prepayment given to Lender, which right shall not be exercisable by Borrower
more than two (2) times during the term of the Loan.
 

--------------------------------------------------------------------------------


If the Loan is prepaid for any reason, whether voluntarily or involuntarily,
including any prepayment after acceleration by Lender upon a default by Borrower
under the Documents, but excluding any prepayment from casualty or condemnation
proceeds in accordance with the Documents, Borrower shall pay a prepayment
premium (the “Prepayment Premium”) equal to the greater of:
 

 
(1)
the product of (A) 1% of the principal amount of the Balance being prepaid
multiplied by (B) the quotient of (x) the number of full months remaining to the
Maturity Date as of the Prepayment Date divided by (y) the number of full months
comprising the term of the Loan; or




 
(2)
an amount equal to the Present Value of the Loan less the sum of the Prepayment
Amount being prepaid and the unpaid accrued interest on the Loan, if any,
calculated as of the Prepayment Date.

 
Lender shall notify Borrower of the amount (to be determined as of the
Prepayment Date) and basis of determination of the Prepayment Premium. On the
Prepayment Date, Borrower shall pay to Lender the Prepayment Premium together
with the Prepayment Amount being prepaid and all accrued interest and other sums
due under the Loan. Lender shall not be obligated to accept any prepayment of
the Balance unless such prepayment is accompanied by the Prepayment Premium and
all accrued interest and other sums due under the Loan. Borrower agrees that
Lender shall not be obligated actually to reinvest the amount prepaid in any
treasury obligations as a condition precedent to receiving the Prepayment
Premium. Notwithstanding the foregoing, no Prepayment Premium will be due if the
Loan is prepaid during the last ninety (90) days of the Loan term.
 
Borrower acknowledges that (i) the Prepayment Premium represents the reasonable
estimate of Lender and Borrower of a fair average compensation for the loss that
may be sustained by Lender due to the payment of any Prepayment Amount; and (ii)
the Prepayment Premium shall be paid without prejudice to the right of Lender to
collect any other amounts provided to be paid hereunder or under the other
Documents.
 
BORROWER HEREBY EXPRESSLY WAIVES ANY RIGHT IT MAY HAVE TO PREPAY THIS NOTE, IN
WHOLE OR IN PART, WITHOUT PAYMENT OF THE PREPAYMENT PREMIUM, UPON ACCELERATION
OF THE MATURITY DATE OF THIS NOTE, AND AGREES THAT IF FOR ANY REASON, A
PREPAYMENT OF ANY OR ALL OF THIS NOTE IS MADE, WHETHER VOLUNTARILY,
INVOLUNTARILY (BUT EXCLUDING ANY PREPAYMENT FROM CASUALTY OR CONDEMNATION
PROCEEDS IN ACCORDANCE WITH THE DOCUMENTS) OR UPON OR FOLLOWING ANY ACCELERATION
OF THE MATURITY DATE OF THIS NOTE BY HOLDER, THEN MAKER SHALL PAY THE PREPAYMENT
PREMIUM CALCULATED PURSUANT TO THIS SECTION 5. BY INITIALING THIS PROVISION IN
THE SPACE PROVIDED BELOW, BORROWER HEREBY DECLARES THAT LENDER’S AGREEMENT TO
MAKE THE LOAN AT THE INTEREST RATE AND FOR THE TERM SET FORTH IN THIS NOTE
CONSTITUTES ADEQUATE CONSIDERATION, GIVEN INDIVIDUAL WEIGHT BY BORROWER, FOR
THIS WAIVER AND AGREEMENT.


PH BORROWER’S INITIAL: ____________________


--------------------------------------------------------------------------------








AH BORROWER’S INITIAL: ____________________
HMA BORROWER’S INITIAL: ____________________


CM BORROWER’S INITIAL: ____________________


6.  NO USURY. Under no circumstances shall the aggregate amount paid or to be
paid as interest under this Note exceed the highest lawful rate permitted under
applicable usury law (“Maximum Rate”). If under any circumstances the aggregate
amounts paid on this Note shall include interest payments which would exceed the
Maximum Rate, Borrower stipulates that payment and collection of interest in
excess of the Maximum Rate (“Excess Amount”) shall be deemed the result of a
mistake by both Borrower and Lender and Lender shall promptly credit the Excess
Amount against the Balance or refund to Borrower any portion of the Excess
Amount which cannot be so credited.
 
7.  SECURITY AND DOCUMENTS INCORPORATED. This Note is the Note referred to in
and secured by, inter alia, the Instrument. Borrower shall observe and perform
all of the terms and conditions in the Documents. The Documents are incorporated
into this Note as if fully set forth in this Note.
 
8.  TREATMENT OF PAYMENTS. All payments under this Note shall be made, without
offset or deduction, (a) in lawful money of the United States of America at the
office of Lender or at the place (and in the manner) Lender may specify by
written notice to Borrower, (b) in immediately available federal funds, and (c)
if received by Lender prior to 2:00 p.m. local time at such place, shall be
credited on that day or else, at Lender’s option, shall be credited on the next
Business Day. Initially (unless waived by Lender), and until Lender shall direct
Borrower otherwise, Borrower shall make all payments due under this Note in the
manner set forth in Section 3.13 of the Instrument. If any Due Date falls on a
day which is not a Business Day, then the Due Date shall be deemed to have
fallen on the next succeeding Business Day.
 
9.  LIMITED RECOURSE LIABILITY. Except to the extent set forth in Paragraph 9
and Paragraph 10 of this Note, none of Borrower or any general or limited
partners of Borrower (collectively, the “Exculpated Parties”) shall have
personal liability for the Obligations. Notwithstanding the preceding sentence,
Lender may bring a foreclosure action or other appropriate action to enforce the
Documents or realize upon and protect the Mortgaged Property (including, without
limitation, naming the Exculpated Parties in the actions) and in addition THE
EXCULPATED PARTIES AND GUARANTOR (pursuant to a separate guaranty agreement)
SHALL HAVE PERSONAL LIABILITY FOR:
 
(a)  any indemnities and guaranties set forth in the Documents (including, the
indemnities in the Documents respecting Executive Order 13224-Blocking Property
and Prohibiting Transactions with Persons who Commit, Threaten to Commit, or
Support Terrorism, as amended, hazardous substances, and ERISA;
 


--------------------------------------------------------------------------------






 
(b)  except only to the extent that Borrower is prevented from accessing
operating cash to pay taxes and assessments as a result of the operation of
Lender’s cash management or control of the Mortgaged Property by a receiver, any
assessments and taxes (accrued and/or payable) with respect to the Mortgaged
Property in excess of the actual amount of reserves specifically held by Lender
therefor;
 
(c)  any security deposits, prepaid rents, or prepaid expenses paid by tenants
or guests that are (i) not turned over to Lender upon foreclosure, sale
(pursuant to power of sale), or conveyance in lieu thereof, or (ii) not turned
over to a receiver or trustee for the Mortgaged Property after appointment, or
(iii) not applied in accordance with the applicable Management Agreement, the
applicable Lease (defined in the Instrument), or otherwise in accordance with
Lender’s cash management;
 
(d)  any insurance proceeds paid by insurers or condemnation awards issued that
are not turned over to Lender or used in compliance with the Documents;
 
(e)  any Affiliate Operating Lease or other Major Lease is entered, terminated
or materially modified without Lender's prior written consent (and Lender's
consent was required under the Documents);
 
(f)  waste of the Mortgaged Property;
 
(g)  any rents or other income from the Mortgaged Property received by any
Exculpated Party or any tenant under an Operating Lease after a default under
the Documents and not otherwise applied to the indebtedness under the Note, or
to the current (not deferred or capital) operating expenses of the Mortgaged
Property in accordance with the Management Agreements and Manager SNDAs
(including cash management provisions required by Lender); PROVIDED, HOWEVER,
THAT THE EXCULPATED PARTIES SHALL HAVE PERSONAL LIABILITY for amounts paid as
expenses to a person or entity related to or affiliated with any Exculpated
Party except for (A) reasonable salaries for on-site employees, (B) a reasonable
allocation of the salaries of off-site employees for accounting and management,
and (C) fees and reimbursements payable to Managers under the Management
Agreements relating to the Mortgaged Property;
 
(h)  Borrower’s failure to maintain any letter of credit, if any, required under
the Documents or otherwise in connection with the Loan;
 
(i)  any security deposit (a “Security Deposit”) cashed or applied, or any
termination fee, cancellation fee or any other fee (collectively, a “Termination
Fee”) paid (x) in connection with a Lease (defined in the Instrument)
termination, cancellation or expiration within six (6) months prior to or after
a default under the Documents, (y) which is greater than one month’s base rent
for the Lease to which the Security Deposit and/or Termination Fee applies, and
(z) which is not paid to Lender (or an escrow agent selected by Lender) to be
disbursed for the payment of Lender approved (1) tenant improvements, and/or (2)
market leasing commissions, and/or (3) or otherwise applied in accordance with
the Management Agreements and Manager SNDAs (including cash management
provisions required by Lender);
 
(j)  following a default under the Documents, all attorneys’ fees, including
allocated costs of Lender’s staff attorneys, and other expenses incurred by
Lender in enforcing the Documents if
 


--------------------------------------------------------------------------------




Borrower contests, delays, or otherwise hinders or opposes (including, without
limitation, the filing of a bankruptcy) any of Lender’s enforcement actions;
provided, however, that if in such action Borrower successfully proves that a
default under the Documents did not occur, Borrower shall not be required to
reimburse Lender for such attorneys’ fees, allocated costs and other expenses;
 
(k)  except only to the extent that Borrower is prevented from accessing
operating cash to pay such fees, costs, expenses, penalties and other sums as a
result of the operation of Lender’s cash management or control of the Mortgaged
Property by a receiver, all fees, costs, expenses, penalties and other sums
(accrued and/or payable) relating to any hotel franchise agreements, whether
evidenced in a separate franchise agreement or as part of a Management Agreement
affecting the Mortgaged Property and any related software and/or hardware
licensing, communications and technical support agreements (collectively, "Hotel
Franchise Agreements");
 
(l)  all fees, costs, expenses and other sums payable in connection with
assuming Borrower's rights and interest under any Hotel Franchise Agreements
upon foreclosure, sale (pursuant to power of sale), or conveyance in lieu
thereof;
 
(m)  all fees, costs, expenses and other sums payable on account of any
voluntary termination of any Hotel Franchise Agreements by Borrower or any of
the Exculpated Parties without Lender's prior written consent, as required under
the Documents;
 
(n)  all fees, costs, expenses and other sums payable in connection with
reinstating any Hotel Franchise Agreements following a voluntary termination of
the same by Borrower or any of the Exculpated Parties without Lender's prior
written consent, as required under the Documents, upon foreclosure, sale
(pursuant to power of sale), or conveyance in lieu thereof; and
 
(o)  any security or other deposits for conventions, banquets or catering, or
the booking of guest rooms (i) not turned over to Lender upon foreclosure, sale
(pursuant to power of sale), or conveyance in lieu thereof, or (ii) not turned
over to a receiver or trustee for the Mortgaged Property after his/her
appointment, or (iii) not applied in accordance with the applicable Management
Agreement, the applicable booking agreement/reservation, or otherwise in
accordance with Lender’s cash management.
 
(p)  fees, costs, expenses and other sums incurred by Lender on account of any
material negligent misrepresentation by any of the Exculpated Parties in
connection with the Mortgaged Property, the Documents, the Application, or any
other aspect of the Loan; and
 
(q)  if the Mortgaged Property or any part thereof shall become an asset in an
involuntary bankruptcy or insolvency proceeding which is not dismissed within
ninety (90) days of filing, any fees, costs, expenses and other sums incurred by
Lender as a result of such filing; provided, however, that this subsection (q)
shall not apply if an involuntary bankruptcy is filed by Lender or due to Lender
not allowing payment of normal operating expense payables for the Mortgaged
Property from otherwise available Mortgaged Property gross revenues.
 
10.  FULL RECOURSE LIABILITY. Notwithstanding the provisions of Paragraph 9 of
this Note, the EXCULPATED PARTIES SHALL HAVE PERSONAL LIABILITY for the
Obligations if:
 


--------------------------------------------------------------------------------






 
(a)  there shall be any breach or violation of the Due on Sale or Encumbrance
sections of any Instrument; or
 
(b)  there shall be any fraud or intentional misrepresentation by any of the
Exculpated Parties in connection with the Mortgaged Property, the Documents, the
Loan application executed by Borrower in connection with the Loan, or any other
aspect of the Loan; or
 
(c)  the Mortgaged Property or any part thereof shall become an asset in a
voluntary bankruptcy or insolvency proceeding which is not dismissed within
ninety (90) days of filing.
 
Notwithstanding the foregoing, the EXCULPATED PARTIES SHALL HAVE PERSONAL
LIABILITY for the applicable Allocated Loan Amount respecting the Individual
Property located in California and all obligations set forth in the Documents
respecting that Individual Property if, pursuant to the provisions of Section
726.5 of the California Code of Civil Procedure and related sections, that
Individual Property is determined to be “environmentally impaired” and Lender,
in its sole discretion, elects to waive its lien with respect to that Individual
Property only and, in so doing, to exercise the all rights and remedies
permitted by law accorded to a creditor unsecured by California real property.
 
11.  JOINT AND SEVERAL LIABILITY. This Note shall be the joint and several
obligation of all makers, endorsers, guarantors and sureties, and shall be
binding upon them and their respective successors and assigns and shall inure to
the benefit of Lender and its successors and assigns.
 
12.  JURISDICTION. WITH RESPECT TO ANY SUIT, ACTION OR PROCEEDINGS ARISING OUT
OF OR RELATING TO THE LOAN, THE DOCUMENTS, THE MORTGAGED PROPERTY OR THE
RELATIONSHIP OF LENDER AND BORROWER HEREUNDER (“PROCEEDINGS”) EACH PARTY
IRREVOCABLY (A) SUBMITS TO THE EXCLUSIVE JURISDICTION OF THE COURTS OF THE STATE
OF FLORIDA AND THE UNITED STATES DISTRICT COURTS LOCATED IN THE STATE OF
FLORIDA, (B) AGREES THAT THE EXCLUSIVE VENUE FOR JUDICIAL REFERENCE PROCEEDINGS
PURSUANT TO SECTION 13(b) BELOW SHALL BE THE COUNTY OF ORANGE FLORIDA, AND
(C) WAIVES ANY OBJECTION WHICH IT MAY HAVE AT ANY TIME TO THE LAYING OF VENUE OF
ANY PROCEEDINGS BROUGHT IN ANY SUCH COURT, WAIVES ANY CLAIM THAT SUCH
PROCEEDINGS HAVE BEEN BROUGHT IN AN INCONVENIENT FORUM AND FURTHER WAIVES THE
RIGHT TO OBJECT, WITH RESPECT TO SUCH PROCEEDINGS, THAT SUCH COURT DOES NOT HAVE
JURISDICTION OVER SUCH PARTY. THE PROVISIONS OF THIS SECTION SHALL SURVIVE THE
FUNDING DATE, FULL REPAYMENT OR ANY EARLIER TERMINATION, OF THE DOCUMENTS OR ANY
DOCUMENT.
 
13.  WAIVER OF JURY TRIAL. TO THE FULLEST EXTENT NOT PROHIBITED BY LAW, EACH
BORROWER, AND LENDER, BY LENDER’S ACCEPTANCE HEREOF, HEREBY AGREES TO, AND DOES,
WAIVE ITS RESPECTIVE RIGHTS TO A JURY TRIAL OF ANY CLAIM OR CAUSE OF ACTION
BASED UPON OR ARISING OUT OF THE LOAN, THIS NOTE, ANY DOCUMENT OR ANY OTHER
DOCUMENT OR INSTRUMENT
 


--------------------------------------------------------------------------------




BETWEEN THE PARTIES RELATING TO THE LOAN, THE DOCUMENTS, THE MORTGAGED PROPERTY
OR ANY DEALINGS BETWEEN THE PARTIES RELATING TO THE SUBJECT MATTER OF ANY OF THE
DOCUMENTS. THE SCOPE OF THIS WAIVER IS INTENDED TO BE ALL-ENCOMPASSING OF ANY
AND ALL DISPUTES (EACH A “DISPUTE,” AND COLLECTIVELY, ANY OR ALL, THE
“DISPUTES”) OF ANY KIND WHATSOEVER THAT MAY BE FILED IN ANY COURT AND THAT
RELATE TO THE SUBJECT MATTER OF THE LOAN, THIS NOTE, ANY DOCUMENT OR ANY OTHER
DOCUMENT OR INSTRUMENT BETWEEN THE PARTIES RELATING TO THE LOAN, THIS NOTE, THE
DOCUMENTS, THE MORTGAGED PROPERTY OR ANY DEALINGS BETWEEN THE PARTIES RELATING
TO THE SUBJECT MATTER OF ANY OF THE DOCUMENTS, INCLUDING, WITHOUT LIMITATION,
CONTRACT CLAIMS, TORT CLAIMS, ANTITRUST CLAIMS, BREACH OF DUTY CLAIMS, AND ALL
OTHER COMMON-LAW OR STATUTORY CLAIMS. EACH PARTY HERETO ACKNOWLEDGES THAT THIS
WAIVER IS A MATERIAL INDUCEMENT TO ENTERING INTO THIS NOTE AND ALL OTHER
AGREEMENTS AND INSTRUMENTS PROVIDED FOR HEREIN, AND THAT EACH WILL CONTINUE TO
BE BOUND BY AND RELY ON THIS WAIVER IN THEIR RELATED FUTURE DEALINGS. EACH PARTY
HERETO FURTHER WARRANTS AND REPRESENTS THAT IT HAS REVIEWED THIS WAIVER WITH
LEGAL COUNSEL OF ITS OWN CHOOSING, OR HAS HAD AN OPPORTUNITY TO DO SO, AND THAT
IT KNOWINGLY AND VOLUNTARILY WAIVES ITS JURY TRIAL RIGHTS HAVING HAD THE
OPPORTUNITY TO CONSULT WITH LEGAL COUNSEL. THIS WAIVER IS IRREVOCABLE, MEANING
THAT IT MAY NOT BE MODIFIED EITHER ORALLY OR IN WRITING, AND THIS WAIVER SHALL
APPLY TO ANY SUBSEQUENT AMENDMENTS, RENEWALS, SUPPLEMENTS, OR MODIFICATIONS TO
THIS AGREEMENT OR ANY OTHER DOCUMENT OR DOCUMENT ENTERED INTO BETWEEN THE
PARTIES IN CONNECTION WITH THIS AGREEMENT OR ANY DOCUMENT. IN THE EVENT OF
LITIGATION, THIS AGREEMENT MAY BE FILED AS A WRITTEN CONSENT TO A TRIAL BY THE
COURT WITHOUT A JURY.
 
PH BORROWER’S INITIAL: __________
 
AH BORROWER’S INITIAL: __________
 
HMA BORROWER’S INITIAL: __________
 
CM BORROWER’S INITIAL: __________
 
14.  ONE TIME TRANSFER. Commencing twelve (12) months after the Funding Date and
notwithstanding Section 5.01 of the Instrument, and so long as there is no
default under the Documents (or event which with the passage of time or the
giving of notice or both would be a default), Lender agrees, upon thirty days
prior written request, to consent to the original Borrower’s one transfer of the
entire Mortgaged Property, or 100% of the direct equity in Borrowers, or 100% of
any entity that indirectly owns 100% of the equity in Borrowers, if:
 
(a)  the proposed transferee of the Mortgaged Property (or equity interests in
Borrower, as applicable) is a person which, in the judgment of Lender, has
financial capability and
 


--------------------------------------------------------------------------------




creditworthiness, reputation and experience in the ownership, operation,
management, and leasing of similar properties, equal to or greater than Borrower
and the Borrower’s principals, or otherwise satisfactory to Lender, sufficient
to perform Borrower’s obligations under the Documents, and, it being understood,
without limiting the foregoing, that the proposed transferee shall not be
acceptable if (A) upon assumption of the Loan, such transferee’s, its
affiliates’, or related entities’ credit obligations shall exceed Lender’s
individual or related borrower limits as established by Lender from time to time
in its sole discretion or (B) the proposed transferee is related to Lender or
advised by Lender or any affiliate of Lender;
 
(b)  at the time of transfer the Loan to Value Ratio does not exceed 55%;
 
(c)  Borrower pays Lender a non-refundable servicing fee of $15,000 at the time
of the request and an additional fee equal to 1/2 of 1% of the outstanding
Balance at the time of the transfer less the amount of the non-refundable
servicing fee paid to Lender;
 
(d)  at Lender's option, Lender's title policy is endorsed to verify the first
priority of the Documents at Borrower's expense;
 
(e)  the Debt Service Coverage Ratio is at least 1.50 to 1.00 for the preceding
twelve (12) month period and Lender receives satisfactory evidence that this
Debt Service Coverage Ratio is projected to be maintained for the next
succeeding twelve (12) months;
 
(f)  the transferee expressly assumes all obligations under the Documents and
executes any documents reasonably required by Lender, and all of these documents
are satisfactory in form and substance to Lender, and a guarantor, acceptable to
Lender, executes a guaranty and indemnities (pursuant to documents satisfactory
in form and substance to Lender) with respect to all of the obligations under
Sections 9 and 10 of this Note and Sections 3.11, 3.12, 8.04 and of the
Instrument 8.05 (and upon the execution and delivery of all assumptions,
indemnities, replacement guaranties and certificates required by Lender,
Guarantor will be released of obligations relating to events occurring
subsequent to the date of transfer);
 
(g)  Lender reasonably approves the form and content of all transfer documents,
and Lender is furnished with a certified copy of the recorded transfer
documents;
 
(h)  the transferee complies with and delivers the ERISA certification and
indemnification agreement described in the Instrument;
 
(i)  Borrower shall provide a copy of (A) the purchase and sale agreement (and
all amendments thereto) for the Mortgaged Property at the time of the transfer
request or, if not then in effect, within five (5) days of execution, (B) all
amendments to the purchase and sale agreement after delivery of said agreement
to Lender, and (C) a fully executed closing statement upon closing of the
transfer;
 
(j)  The transferee shall sign and deliver Lender’s then current credit
certification at the time of the request, which shall include a representation
that the transferee and all persons or entities holding any legal or beneficial
interest whatsoever in the transferee are not included in, owned by,
 


--------------------------------------------------------------------------------




controlled by, acting for or on behalf of, providing assistance, support,
sponsorship, or services of any kind to, or otherwise associated with any of the
persons or entities referred to or described in Executive Order 13224 - Blocking
Property and Prohibiting Transactions with Persons Who Commit, Threaten to
Commit, or Support Terrorism, as amended; and
 
(k)  Borrower or the transferee pays all reasonable fees, costs, and expenses
incurred by Lender in connection with the proposed transfer, including, without
limitation, all legal (for Lender’s outside or special counsel), accounting,
title insurance, documentary stamps taxes, intangible taxes, mortgage taxes,
recording fees, and appraisal fees, whether or not the transfer is actually
consummated.
 
(l)  The transfer is approved by all applicable franchisors under Hotel
Franchise Agreements.
 
This Section 14 shall be personal to the original Borrower under the Loan, and
no transferee shall have any rights under this Section 14.
 
15.  PARTIAL RELEASE. Upon not less than forty-five (45) days prior written
notice from Borrower, Lender would permit the release (a “Release”) of either
(i) any single Individual Property, or (ii) the following two Individual
Properties together: Embassy Suites Portland, Portland, OR and Hilton Suites
Auburn Hills, Auburn Hills, MI, from the lien of the Documents (as applicable,
“Released Property”), upon the satisfaction (as determined by Lender in its sole
discretion) of all of the terms and conditions set forth below. Borrower may
exercise the foregoing Release at one time by releasing the two Released
Properties identified above in (ii), or on two occasions by releasing one
Released Property on each Release occasion.
 
(a)  At the time of the request and the time of the proposed Release, there
shall exist no Cash Trap Period, or monetary default, or other uncured Event of
Default under the Documents;
 
(b)  Any such request may be made no sooner than twelve (12) months after the
Funding Date, and such written request must be received no later than twelve
(12) months prior to the Maturity Date;
 
(c)  Borrower shall have paid to Lender the “Release Price” equal to (i) 115% of
the outstanding principal balance of the Allocated Loan Amount of the Released
Property (such amount shall herein be called the “Principal Payment Amount”)
plus (ii) the applicable Prepayment Premium (based on the Principal Payment
Amount) plus (iii) all accrued interest with respect to Individual Loan
applicable to the Released Property and all accrued and unpaid charges with
respect to the Loan;
 
(d)  The Principal Payment Amount shall be applied to pay in full the principal
balance due with respect to the Individual Loan applicable to the Released
Property, and Lender, in its discretion, shall apply, subject to (e) above, the
portion of the Principal Payment Amount which is in excess of the then
outstanding principal balance of the Individual Loan applicable to the Released
Property to one of more of the other Individual Loans applicable to the other
Individual Properties;
 
(e)  Lender shall have determined that following the Release, the Debt Service
Coverage Ratio calculated with respect to the remaining Mortgaged Property
(excluding the Released
 


--------------------------------------------------------------------------------




Property) shall be at least equal to the greater of (i) 1.50 to 1.00 or (ii) the
Debt Service Coverage Ratio for the Loan immediately prior to the proposed
Release (including the Released Property). In the event the Debt Service
Coverage Ratio of the remaining Mortgaged Property (excluding the Released
Property) is less than the required level, Lender shall first reallocate the
excess Principal Payment Amount to reduce the deficiency if sufficient but then,
if not, Borrower shall have the right, subject to payment of the applicable
Prepayment Premium calculated in accordance with the provisions set forth in
Section 5 of this Note, to pay Lender the amount necessary to increase the Debt
Service Coverage Ratio of the remaining Mortgaged Property (excluding the
Released Property) to the required level;
 
(f)  Lender shall have determined that following the Release, the Loan to Value
Ratio calculated with respect to the remaining Mortgaged Property (excluding the
Released Property), shall not exceed the lesser of (i) fifty-five percent (55%)
or (ii) the Loan to Value Ratio of the Mortgaged Property (including the
Released Property) immediately prior to the proposed Release. In the event the
Loan to Value Ratio of the remaining Mortgaged Property (excluding the Released
Property) exceeds the required level, Lender shall first reallocate the excess
Principal Payment Amount to reduce the deficiency if sufficient but then, if
not, Borrower shall have the right, subject to payment of the Prepayment Premium
calculated in accordance with the provisions set forth in Section 5 of this
Note, to pay Lender the amount necessary to reduce the Loan to Value Ratio of
the remaining Mortgaged Property (excluding the Released Property) to the
required level;
 
(g)  At the time the Borrower makes its written request to Lender for a Release,
Borrower shall pay to Lender a non-refundable administrative fee of $15,000.
Such non-refundable administrative fee shall be deemed earned by Lender upon its
receipt by Lender and shall not be applied to the Principal Payment Amount, the
Prepayment Premium, or any other amount due under this provision;
 
(h)  Whether or not the Release actually closes, Borrower shall pay to Lender
all escrow, closing and recording charges and taxes including, but not limited
to, the cost of preparing and delivering releases, any re-conveyance
documentation and modifications of the Documents, including legal fees and
costs, the cost of any title insurance endorsements that Lender may require, any
out-of-pocket expenses incurred by the Lender in connection with the Release,
and any sums then due and payable under the Documents; and
 
(i)  Such other terms and conditions as Lender shall reasonably require.
 
16.  PROPERTY SUBSTITUTIONS. Upon not less than sixty (60) days prior written
notice from Borrower, Lender shall permit Borrower to substitute
(“Substitution”) new properties (“Substitute Property”) for either (i) any
single Individual Property, or (ii) the following two Individual Properties
together: Embassy Suites Portland, Portland, OR and Hilton Suites Auburn Hills,
Auburn Hills, MI (as applicable, “Replaced Property”). Borrower may exercise the
foregoing Substitution at one time by substituting the two Replaced Properties
identified above in (ii), or on two occasions by substituting one Replaced
Property on each Substitution occasion. Borrowers may exercise the foregoing
Substitution upon the satisfaction (as determined by Lender in its sole
discretion) of all of the following terms and conditions:
 


--------------------------------------------------------------------------------






 
(a)  At the time of the request and the time of the proposed Substitution, there
shall exist no Cash Trap Period, or monetary default, or other uncured Event of
Default under the Documents;
 
(b)  Any such request may be made no sooner than twelve (12) months after the
Funding Date, and such written request must be received no later than twelve
(12) months prior to the Maturity Date;
 
(c)  Substitute Property must be (i) owned, directly or indirectly, in fee and
located in the U.S., and (ii) otherwise acceptable to Lender in its reasonable
discretion;
 
(d)  Substitute Property meets Lender’s environmental, title/land use,
engineering and other underwriting standards, which shall be consistent with the
underwriting standards then employed by Lender;
 
(e)  The appraised market value and net operating income generated by the
Substitute Property are greater than or equal to that of the Replaced Property
at the time of substitution, as reasonably determined by Lender;
 
(f)  Lender shall have determined that following the Substitution, the Debt
Service Coverage Ratio calculated with respect to the remaining Mortgaged
Property (including the Substitute Property but not the Replaced Property) shall
be at least equal to 1.50 to 1.00. In the event the Debt Service Coverage Ratio
of the remaining Mortgaged Property (calculated including the Substitute
Property but not the Replaced Property) is less than the required level,
Borrower shall have the right, subject to payment of the applicable Prepayment
Premium calculated in accordance with the provisions set forth in Section 5 of
this Note, to pay Lender the amount necessary to increase the Debt Service
Coverage Ratio of the remaining Mortgaged Property (excluding the Replaced
Property but including the Substitute Property) to the required level;
 
(g)  Lender shall have determined that following the Substitution, the Loan to
Value Ratio calculated with respect to the remaining Mortgaged Property
(including the Substitute Property but not the Replaced Property), shall not
exceed fifty-five percent (55%). In the event the Loan to Value Ratio of the
remaining Mortgaged Property (calculated including the Substitute Property but
not the Replaced Property) exceeds the required level, Borrower shall have the
right, subject to payment of the Prepayment Premium calculated in accordance
with the provisions set forth in Section 5 of this Note, to pay Lender the
amount necessary to reduce the Loan to Value Ratio of the remaining Mortgaged
Property (excluding the Released Property but including the Substitute Property)
to the required level;
 
(h)  At the time the Borrower makes its written request to Lender for a
Substitution, Borrower shall pay to Lender a non-refundable administrative fee
equal to the greater of ½ of 1% of the allocable loan amount of the Substitute
Property or $50,000. Such non-refundable administrative fee shall be deemed
earned by Lender upon its receipt by Lender and shall not be applied to the
Principal Payment Amount, the Prepayment Premium, or any other amount due under
this provision;
 
(i)  Lender receives a first mortgage lien on and security interests (which
shall be cross-collateralized with the liens on other properties securing the
Loan for which substitution is sought) relating to such Substitute Property and
receives such title insurance as Lender may reasonably require;
 


--------------------------------------------------------------------------------






 
(j)  Whether or not the Substitution actually closes, Borrower shall pay to
Lender all escrow, closing and recording charges and taxes including, but not
limited to, the cost of preparing and delivering substitutions, any
re-conveyance documentation and modifications of the Documents, including legal
fees and costs, an MAI Appraisal, the cost of any title insurance endorsements
that Lender may require, any expenses incurred by the Lender in connection with
the Substitutions, and any sums then due and payable under the Documents; and
 
(k)  Such other terms and conditions as Lender shall reasonably require.
 
17.  GOVERNING LAW. This Note shall be deemed entered into in the State of
Florida and shall be governed by and construed in accordance with the laws of
the State of Florida.
 
18.  TRANSFERS BY LENDER. This Note or any interest in this Note and the
Documents may be hypothecated, transferred or assigned by Lender without the
prior consent of Borrower.
 
19.  AMENDMENT. This Note may be amended or modified only by an instrument in
writing which by its express terms refers to this Note and which is duly
executed by the party sought to be bound thereby.
 
20.  SUCCESSORS AND ASSIGNS. This Note shall be binding upon and inure to the
benefit of the parties hereto and their respective heirs, executors,
administrators, personal representatives, successors and permitted assigns.
 
21.  TIME. Time is of the essence with respect to each and every term and
provision of this Note.
 
22.  NOTICES. All notices or other written communication under this Note shall
be given in accordance with and governed by Section 9.02 of the Instrument.
 
23.  LENDER’S RIGHTS; NO WAIVER BY LENDER. The rights, powers and remedies of
Lender under this Note shall be in addition to all rights, powers and remedies
given to Lender under the Documents and any other agreement or document securing
or evidencing the Obligation or by virtue of any statute or rule of law,
including the Uniform Commercial Code. All such rights, powers and remedies
shall be cumulative and may be exercised successively or concurrently in
Lender’s sole discretion without impairing Lender’s security interest, rights or
available remedies. Any forbearance, failure or delay by Lender in exercising
any right, power or remedy shall not preclude further exercise thereof, and
every right, power or remedy of Lender shall continue in full force and effect
until such right, power or remedy is specifically waived in a writing executed
by Lender. Borrower waives any right to require Lender to proceed against any
Person or to exhaust all or any part of the Mortgaged Property or to pursue any
remedy in Lender’s power.
 
24.  BORROWER’S WAIVERS. Borrower and any endorsers of this Note, and each of
them, hereby waive diligence, demand, presentment for payment, notice of
non-payment, protest and notice of protest, and specifically consent to and
waive notice of any renewals or extensions of this Note, whether
 


--------------------------------------------------------------------------------




25.   made to or in favor of Borrower or any other person or persons. Borrower
and any endorsers of this Note expressly waive all right to the benefit of any
statute of limitations and any moratorium, reinstatement, marshaling,
forbearance, extension, or appraisement now or hereafter provided by the
Constitution and the laws of the United States and of any state thereof, as a
defense to any demand against Borrower or any such endorsers, to the fullest
extent permitted by law.
 
26.  ATTORNEYS’ FEES. Borrower agrees to pay all costs, including reasonable
attorneys’ fees and expenses (including court costs, expert witness fees,
document reproduction expenses, costs of exhibit preparation, courier charges,
postage and communication expenses), incurred by Lender in enforcing payment or
collection of this Note or the terms of any Document, whether or not suit is
filed.
 
27.  CASH MANAGEMENT. During a Cash Trap Period, Borrower (and if reasonably
required by Lender, tenants under Operating Leases and Managers) shall enter
into cash management and bank agreements reasonably acceptable to Lender, all in
form and substance substantially similar to the cash management and bank
agreements Lender is then currently using in comparable transactions and subject
to the terms of the Management Agreements and the Manager SNDAs. All documents
and agreements evidencing the cash management shall be executed, delivered and
become effective within not more than sixty (60) days following Lender’s initial
request for cash management; and shall require all Gross Revenue (defined in the
Management Agreements) to be deposited into certain, identified Operating
Accounts (defined in the Manager SNDAs) approved by Lender. The identified
Operating Accounts shall be pledged to Lender and shall be governed and
controlled by bank account control agreements satisfactory to Lender. The funds
deposited into the controlled Operating Accounts shall be disbursed from those
Operating Accounts to enable Manager to make the required payments and
reimbursements of operating expenses and fees as set forth in the Management
Agreements, provided that during the pendency of a Cash Trap Period, at Lender’s
election, in its sole discretion, all payments that are to be made to Operating
Lessee or Borrower under the Management Agreements (including, without
limitation, in Section 7.02 of the Management Agreements, Owner’s Priority
Return, and any rent payments under the Operating Leases) shall be made to
Lender or otherwise pursuant to the cash management agreements, and, during any
Cash Trap Period arising as a result of an Event of Default, Lender may, subject
to the provisions of the cash management agreements, change and adjust the
priority of such payment obligations.
 
For purposes of this provision, the a “Cash Trap Period” shall commence (i) upon
the occurrence of an Event of Default under the Documents, as determined by
Lender, in its sole discretion, and/or (ii) upon the occurrence of a Low DSCR
Period, and a Cash Trap Period shall terminate at such time as (i) the Loan is
current and there exists no Event of Default or other occurrence or event that
with the giving of notice or the passage of time, or both, could constitute an
Event of Default under the Documents, as determined by Lender, in Lender’s sole
discretion, and (ii) a Stabilized DSCR Period has occurred. For purposes hereof
the term “Low DSCR Period” shall mean a period of two (2) consecutive fiscal
quarters during the term of the Loan during which the Debit Service Coverage
Ratio is 1.20 or less, as reasonably determined by Lender. For purposes hereof
the term “Stabilized DSCR Period” shall mean a period of two (2) consecutive
fiscal quarters during the term of the Loan during which the Debit Service
Coverage Ratio is 1.40 or more, as reasonably determined by Lender. Any failure
by Borrower to discharge, satisfy and comply strictly with the obligations of
this section and the cash management obligations shall constitute an immediate,
material Event of Default under the Documents. Implementation of cash management
shall not, by itself, constitute a cure or waiver of any default or Event of
Default under the
 


--------------------------------------------------------------------------------




Documents.
 


 
27. GUARANTY WAIVERS. If, and to the extent, any Borrower is deemed to be a
surety or guarantor for any other Person or entity liable for all or any portion
of the Obligations (a "Loan Principal"), the provisions of this Section 27 shall
apply in all respects necessary to protect Lender and the liens and security
interests created by or pursuant to the Documents:
 
(a) No Suretyship Defenses. The Documents and the liability of any Borrower
thereunder shall not be diminished or affected as a result of: (i) any lack of
validity or enforceability of any of the Documents or any other agreement or
instrument relating thereto; (ii) any change in the time, manner or place of
payment of, or in any other term of, all or any of the Obligations, or any other
amendment or waiver of or any consent to departure from any of the Documents,
including changes in the terms of disbursement of the Loan proceeds or repayment
thereof, modifications, extensions (including extensions beyond and after the
Term) or renewals of payment dates, changes in Interest Rate or the advancement
of additional funds by Lender in its discretion; (iii) any exchange, release or
nonperfection of any collateral securing the Loan, or any release or amendment
or waiver of or consent to departure from any guaranty, for all or any of the
Obligations; and/or (iv) any other circumstance which might otherwise constitute
a defense available to, or a discharge of, a Borrower in respect to any or all
of the Obligations, or any guarantor in respect of its guaranty.
 
(b) Suretyship Waivers. Each Borrower, to the extent deemed a guarantor or
surety under the Documents, waives all rights and defenses arising out of an
election of remedies by Lender, even though that election of remedies, such as a
nonjudicial foreclosure with respect to security for a guaranteed obligation,
has destroyed such Borrower's rights of subrogation and reimbursement against a
Loan Principal, if any, by the operation of applicable provisions of law or
otherwise. Notwithstanding the foregoing, and in addition thereto and without
limiting the generality thereof, each Borrower hereby absolutely and irrevocably
waives any and all (i) rights which such Borrower may have or may now or
hereafter acquire by way of subrogation, reimbursement or indemnity against a
Loan Principal by virtue of any payment made under the Documents or otherwise
(including any payment made by a Loan Principal) in connection with the
Obligations and/or the Mortgaged Property, and (ii) other claims or rights
against a Loan Principal relating to the Documents or the Obligations. EACH
BORROWER ACKNOWLEDGES THAT, PURSUANT TO THE FOREGOING PROVISIONS, SUCH BORROWER
HAS WAIVED, AMONG OTHER SPECIFIC RIGHTS GRANTED TO SUCH BORROWER AT LAW OR IN
EQUITY, SUCH BORROWER'S RIGHTS, IF ANY, TO SUBROGATION, REIMBURSEMENT AND/OR
INDEMNITY AGAINST A LOAN PRINCIPAL. SUCH WAIVER INCLUDES A WAIVER OF SUCH
BORROWER'S RIGHTS THROUGH SUBROGATION, AFTER PAYMENT OF BORROWER'S OBLIGATIONS
UNDER THE DOCUMENTS, TO BE SUBSTITUTED IN PLACE OF LENDER WITH RESPECT TO THE
OBLIGATIONS OF A LOAN PRINCIPAL SUCH THAT SUCH BORROWER COULD SUCCEED TO
LENDER'S RIGHTS, REMEDIES AND/OR SECURITY RELATING TO SUCH OBLIGATIONS AND
ASSERT A CLAIM AGAINST A LOAN PRINCIPAL. CERTAIN AUTHORITIES HAVE DETERMINED
THAT, IN THE ABSENCE OF AN EFFECTIVE WAIVER, PARTICULAR ACTIONS OF A LENDER THAT
IMPAIR OR DESTROY A GUARANTOR'S SUBROGATION RIGHTS COULD PROVIDE A GUARANTOR
WITH A
 


--------------------------------------------------------------------------------




DEFENSE TO THE PAYMENT AND PERFORMANCE OF BORROWER'S OBLIGATIONS UNDER THE
DOCUMENTS. BY WAY OF EXAMPLE, BUT NOT LIMITATION, COURTS HAVE HELD THAT, ABSENT
AN EFFECTIVE WAIVER, A GUARANTOR MAY BE EXONERATED FROM ITS OBLIGATIONS UNDER A
GUARANTY IF A LENDER COMPROMISES OR EXTINGUISHES THE GUARANTOR'S SUBROGATION
RIGHTS BY ELECTING TO FORECLOSE NON-JUDICIALLY, BY POWER OF SALE, ON REAL
PROPERTY SECURITY THEREBY INVOKING ANY DEFICIENCY BAR UNDER APPLICABLE LAW. EACH
BORROWER ACKNOWLEDGES THAT SUCH DEFENSES ARE INAPPLICABLE IN LIGHT OF SUCH
BORROWER'S IRREVOCABLE WAIVER OF SUBROGATION, REIMBURSEMENT AND/OR INDEMNITY
RIGHTS AGAINST A LOAN PRINCIPAL SET FORTH IN THIS SECTION 27 AND THAT NO ACTION
BY LENDER IN ENFORCING ITS RIGHTS AND REMEDIES AGAINST BORROWER, OR ANY OTHER
PERSON, OR OTHERWISE, MAY COMPROMISE OR EXTINGUISH SUCH RIGHTS BECAUSE EACH SUCH
RIGHT HAS BEEN IRREVOCABLY WAIVED BY THE AFFECTED BORROWER HEREUNDER. EACH
BORROWER HEREBY ACKNOWLEDGES THAT IT HAS BEEN NOTIFIED OF THE NATURE OF ALL OF
ITS RIGHTS AND DEFENSES AS A GUARANTOR AND HAS KNOWINGLY AND WITH THE ADVICE OF
LEGAL COUNSEL WAIVED SUCH RIGHTS AND DEFENSES AS SET FORTH HEREIN. EACH OF THE
WAIVERS CONTAINED HEREIN WERE SEPARATELY BARGAINED FOR.
 
(c) Enforcement. Each Borrower acknowledges that, to the extent it is deemed a
guarantor or surety of the Obligations: (i) the obligations hereunder are
independent of and in addition to the undertakings of a Loan Principal pursuant
to the Documents, any evidence of indebtedness issued in connection therewith,
any deed of trust, mortgage or security agreement given to secure the same, any
other guaranties given in connection with the Loan, and any other obligations of
Borrower to Lender; (ii) a separate action may be brought to enforce the
provisions of the Documents whether or not a Loan Principal is a party in any
such action; (iii) Lender may at any time, or from time to time, in its sole
discretion, (A) extend or change the time of payment and/or performance and/or
the manner, place or terms of payment and/or performance of all or any of the
Obligations, (B) exchange, release and/or surrender all or any collateral
security, or any part thereof, by whomsoever deposited, which is now or may
hereafter be held by Lender in connection with all or any of the Obligations,
(C) sell and/or purchase all or any such collateral at public or private sale,
or at any broker's board, in the manner permitted by applicable law and after
giving any notice which may be required, and after deducting all costs and
expenses of every kind for collection, sale or delivery, the net proceeds of any
such sale may be applied by Lender to all or any of the Obligations, and
(D) settle or compromise with a Loan Principal, and/or any other Person liable
thereon, any and all of the Obligations, and/or subordinate the payment of same,
or any part thereof, to the payment of any other debts or claims, which may at
any time be due or owing to Lender and/or any other person or corporation; and
(iv) Lender shall be under no obligation to marshal any assets in favor of
Borrower or in payment of any or all of the Obligations.
 
(d) General Waivers. Each Borrower, to the extent deemed a guarantor or surety
under the Documents, hereby waives (i) presentment, demand, protest, notice of
acceptance, notice of dishonor, notice of nonperformance, and any other notice
with respect to any of the obligations of a Loan Principal under the Documents
and promptness in commencing suit against any party thereto or liable thereon,
and/or in giving any notice to or making any claim or demand hereunder upon
Borrower; (ii) any right to require Lender to (A) proceed against a Loan
Principal, (B) proceed against or exhaust any
 


--------------------------------------------------------------------------------




security held from a Loan Principal, or (C) pursue any remedy in Lender's power
whatsoever; (iii) any defense arising by reason of any disability or other
defense of a Loan Principal or by reason of the cessation from any cause
whatsoever of the liability of such Loan Principal, other than payment and
performance in full of the Obligations; (iv) to the fullest extent permitted by
applicable law, all rights and benefits under applicable law purporting to
reduce a guarantor's obligations in proportion to the principal obligation;
(v) to the fullest extent permitted by applicable law, all rights and benefits
under (A) any provision of applicable law purporting to limit the amount of any
deficiency judgment which might be recoverable following the occurrence of a
sale under any Instrument and any right to a fair value hearing or any fair
value limitation or other limitation on liability or a deficiency based upon the
fair value of any collateral after a nonjudicial foreclosure of any Instrument,
(B) any provision of applicable law providing that no deficiency may be
recovered on a real property purchase money obligation, and (C) any provision of
applicable law providing that no deficiency may be recovered on a note secured
by a deed of trust or mortgage on real property in case such real property is
sold under the power of sale contained in such deed of trust or mortgage, and
(D) any provision of applicable law provides that there may be but one form of
action on an indebtedness secured by real property, if such provisions of law
under clauses (A) - (D) above, or any of them, have any application to the
Security Instruments, of any of them, or any application to Borrower; (vi) to
the fullest extent permitted by law, (A) any defense arising as a result of
Lender's election, in any proceeding instituted under the Bankruptcy Code, of
the application of Section 1111(b)(2) of the Bankruptcy Code, (B) any defense
based on any borrowing or grant of a security interest under Section 364 of the
Bankruptcy Code, and (C) without limiting the generality of the foregoing or any
other provision hereof, all rights, benefits and defenses of suretyship or
guaranty which might otherwise be available to any Borrower under applicable
law; and (vii) the benefit of any statute of limitations affecting the liability
of any Borrower, under any Document, or the enforcement thereof.
 
(e) Further Waivers. Each Borrower hereby waives all rights and defenses that it
may have because the Indebtedness is secured by all of the Mortgaged Property,
even though all of the Borrower Parties do not own all of, or have an interest
whether direct or indirect in all of the Mortgaged Property. This means, among
other things: (i) Lender may collect from Borrower without first foreclosing on
all real or personal property collateral pledged by a Loan Principal; (ii) if
Lender forecloses on any real property collateral pledged by a Loan Principal:
(A) the amount of the debt may be reduced only by the price for which that
collateral is sold at the foreclosure sale, even if the collateral is worth more
than the sale price, and/or (B) Lender may collect from Borrower, even if
Lender, by foreclosing on the real property collateral, has destroyed any right
a Borrower may have to collect from a Loan Principal. This is an unconditional
and irrevocable waiver of any rights and defenses each Borrower may have because
a Loan Principal's obligations are secured by real property. These rights and
defenses include any rights or defenses based upon any anti-deficiency and
one-action rules under applicable law. Each Borrower waives all rights and
defenses arising out of an election of remedies by Lender, even though that
election of remedies, such as a nonjudicial foreclosure with respect to security
for a guaranteed obligation, has destroyed such Borrower's rights of subrogation
and reimbursement against a Loan Principal any one or more Borrower by the
operation of applicable law or otherwise.
 
(f) Borrower Warranties and Representations. Each Borrower warrants and
represents that, to the extent deemed a guarantor or surety of the Obligations,
or any of them, (i) the Documents are executed at the Loan Principal's request,
(ii) Lender has made no representation to such Borrower as to the
creditworthiness of any Loan Principal, and (iii) such Borrower assumes the
responsibility for keeping informed of the financial condition of each Loan
Principal and of all other
 


--------------------------------------------------------------------------------




circumstances bearing upon the risk of nonpayment or nonperformance of the
Obligations, and Lender shall have no duty to advise such Borrower of any
information known to Lender regarding any such financial condition or
circumstance. Each Borrower hereby irrevocably waives any defense which, absent
this waiver, such Borrower would have that Borrower's obligations under the
Documents could be exonerated based upon Lender's failure to inform such
Borrower of the existing or ongoing financial condition of any Loan Principal,
or of any other circumstances bearing upon the risk of nonpayment or
nonperformance of the Obligations. Each Borrower warrants and represents that
each of the waivers set forth herein is made with such Borrower's full knowledge
of its significance and consequences and that, under the circumstances, the
waivers are reasonable. If any of such waivers are determined to be contrary to
any applicable law, such waivers shall be effective only to the extent permitted
by law.
 
(g) Obligations as Surety Additional Obligations. To the extent a Borrower is
deemed a guarantor or surety of any or all of the Obligations, the obligations
of such Borrower hereunder shall be in addition to any obligations of such
Borrower under any other guaranties of the Obligations and/or any obligations of
a Loan Principal or any other Persons heretofore given or hereafter to be given
to Lender, and Documents shall not affect or invalidate any such other
guaranties.
 


 
(No further text on this page)
 
(Signature pages follow)
 


--------------------------------------------------------------------------------



IN WITNESS WHEREOF, this Note has been executed by Borrower as of the date first
set forth above.
 



 
PH HOTEL PARTNERS, LP,
a Delaware limited partnership
 
 
By:  PH HOTEL GP, LLC,
a Delaware limited liability company
Its: General Partner
 
 
 
By: /s/ John X. Brady, Jr.     
Name: John X. Brady, Jr.
Title: Vice President
 
 
AH HOTEL PARTNERS, LP,
a Delaware limited partnership
 
 
By:  AH HOTEL GP, LLC
a Delaware limited liability company
Its: General Partner
 
 
 
By: /s/ John X. Brady, Jr.     
Name: John X. Brady, Jr.
Title: Vice President
 
 
HMA HOTEL PARTNERS, LP,
a Delaware limited partnership
 
 
By:  HMA HOTEL GP, LLC,
a Delaware limited liability company
Its: General Partner
 
 
 
By: /s/ John X. Brady, Jr. 
Name: John X. Brady, Jr.
Title: Vice President
 
CM HOTEL PARTNERS, LP,
a Delaware limited partnership
 
 
By:  CM HOTEL GP, LLC,
a Delaware limited liability company
Its: General Partner
 
 
 
By:  /s / John X. Brady, Jr.    
Name: John X. Brady, Jr.
Title: Vice President







--------------------------------------------------------------------------------




Exhibit A




“Allocated Loan Amount” shall mean,
with respect to the Portland Property: $24,300,000;
with respect to the Auburn Hills Property: $11,800,000;
with respect to the Miami Airport Property: $43,300,000; and with
respect to the Costa Mesa Property: $40,600,000.


“Individual Loan” shall mean, as the context requires, the portion of the Loan,
the Obligations and the Documents related to the separate Allocated Loan Amount
for each of the separate Individual Properties.


“Individual Property” shall mean, as the context requires, the Embassy Suites
Portland Downtown (“Portland Property”), or the Hilton Suites Auburn Hills
(“Auburn Hills Property”), or the Hilton Miami Airport Towers (“Miami Airport
Property”), or the Hilton Costa Mesa (“Costa Mesa Property”).


“Instrument” shall mean collectively the following:


1. Deed of Trust, Security Agreement and Fixture Filing recorded in the
Official Records of Multnomah County, Oregon:  PH Hotel Partners, LP


2. Mortgage recorded in the
Official Records of Oakland County, Michigan:  AH Hotel Partners, LP


3. Mortgage and Security Agreement recorded in the
Official Records of Dade County, Florida:  HMA Hotel Partners, LP


4. Deed of Trust, Security Agreement and Fixture Filing recorded in the
Official Records of Orange County, California:  CM Hotel Partners, LP

